DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2016/0034988 A1 to Howard et al. (“Howard”).

As per claim 1, the claimed subject matter that is met by Howard includes:
A proximity camera system, comprising (Howard: Figs. 18 and 19): 
a proximity camera having a lens and a housing (Howard: ¶¶ 0059 and 0060); 
one or more fascia (Howard: ¶¶ 0059 and 0060); 
one or more processors communicatively coupled to the proximity camera and the one or more fascia (Howard: ¶ 0063); and 
a memory communicatively coupled to the one or more processors, the memory comprising (Howard: ¶ 0063): 
an image receiving logic to receive an image captured by the proximity camera (Howard: ¶¶ 0011, 0069 and 0086); 
an object recognition logic to perform object recognition techniques on the captured image (Howard: ¶¶ 0011, 0069 and 0086);  
a proximity logic to determine whether a first object within the captured image was detected within a first predetermined proximity region (Howard: ¶¶ 0008, 0069 and 0086); and 
the proximity logic to transmit one or more alerts configured to generate a graphical display to be displayed by the one or more fascia (Howard: ¶¶ 0008, 0069 and 0086).

As per claim 2, the claimed subject matter that is met by Howard includes:
wherein the proximity camera and the one or more fascia are coupled to a shelving unit (Howard: ¶ 0060).
As per claim 3, the claimed subject matter that is met by Howard includes:
wherein the captured image illustrates a geo-fence region at least partially surrounding the shelving unit, wherein the geo-fence region includes the first predetermined proximity region, and wherein the one or more alerts are transmitted based upon the determination that the first object was detected within the first predetermined proximity region (Howard: ¶ 0069).
As per claim 6, the claimed subject matter that is met by Howard includes:
wherein the graphical display displayed by the one or more fascia includes an immersive graphic (Howard: ¶ 0067).
As per claim 7, the claimed subject matter that is met by Howard includes:
wherein the immersive graphic spans a plurality of the one or more fascia (Howard: ¶ 0067).
As per claim 9, the claimed subject matter that is met by Howard includes:
wherein the graphical display displayed by the one or more fascia includes a product information graphic, and wherein the product information graphic includes at least pricing information for one or more inventory items (Howard: ¶ 0086).
As per claim 10, the claimed subject matter that is met by Howard includes:
wherein the graphical display displayed by the one or more fascia includes a promotional graphic, and wherein the promotional graphic includes at least promotional information associated with at least one or more promotions and discounts for the one or more inventory items (Howard: ¶ 0086).
As per claim 11, the claimed subject matter that is met by Howard includes:
A method for intelligently tracking inventory products, the method comprising: 
receiving an image captured by a proximity camera (Howard: ¶¶ 0011, 0069 and 0086);  
performing object recognition techniques on the captured image (Howard: ¶¶ 0011, 0069 and 0086); 
determining whether a first object within the captured image was detected within a first predetermined proximity region (Howard: ¶¶ 0008, 0069 and 0086); and 
transmitting one or more alerts configured to generate a graphical display to be displayed by the one or more fascia (Howard: ¶¶ 0008, 0069 and 0086).
As per claim 12, the claimed subject matter that is met by Howard includes:
wherein the proximity camera and the one or more fascia are coupled to a shelving unit (Howard: ¶ 0060). 
As per claim 13, the claimed subject matter that is met by Howard includes:
wherein the captured image illustrates a geo-fence region at least partially surrounding the shelving unit, wherein the geo-fence region includes the first predetermined proximity region, and wherein the one or more alerts are transmitted based upon the determination that the first object was detected within the first predetermined proximity region (Howard: ¶ 0069).
As per claim 15, the claimed subject matter that is met by Howard includes:
wherein the graphical display displayed by the one or more fascia includes one or more immersive graphics that span a plurality of the one or more fascia (Howard: ¶ 0067).
As per claim 17, the claimed subject matter that is met by Howard includes:
wherein the graphical display displayed by the one or more fascia include one or more product information graphics, and wherein the one or more product information graphics include at least pricing information for one or more inventory items (Howard: ¶ 0086).
As per claim 18, the claimed subject matter that is met by Howard includes:
wherein the graphical display displayed by the one or more fascia includes one or more promotional graphics, and wherein the one or more promotional graphics include at least promotional information associated with at least one or more promotions and discounts for the one or more inventory items (Howard: ¶ 0086).



As per claim 19, the claimed subject matter that is met by Howard includes:
An automated inventory intelligence system to intelligently track various positions of inventory products, comprising (Howard: Figs. 18 and 19): 
one or more proximity cameras having lens and housings (Howard: ¶¶ 0059 and 0060); 
one or more fascia (Howard: ¶¶ 0059 and 0060); 
one or more intelligent shelving units coupled to the one or more proximity cameras and the one or more fascia (Howard: ¶ 0060); 
one or more dynamic planograms to display one or more existing inventory states of retail products on the one or more intelligent shelving units (Howard: ¶¶ 0008, 0069 and 0086); 
one or more processors communicatively coupled to at least one of the one or more dynamic planograms, intelligent shelving units, proximity cameras, and fascia (Howard: ¶ 0063); and 
a memory communicatively coupled to the one or more processors, the memory comprising (Howard: ¶ 0063): 
an image receiving logic to receive one or more images captured by the one or more proximity cameras (Howard: ¶¶ 0011, 0069 and 0086); 
an object recognition logic to perform object recognition techniques on the one or more captured image (Howard: ¶¶ 0011, 0069 and 0086); 
a proximity logic to determine whether a first object within at least one of the one or more captured images was detected within a first predetermined proximity region, wherein the proximity logic is further configured to transmit one or more alerts that are configured to generate one or more graphical displays to be displayed by the one or more fascia (Howard: ¶¶ 0008, 0069 and 0086); and 
a tracking logic to detect one or more existing positions of inventory items that are moved from one position to another position on the respective intelligent shelving unit (Howard: ¶¶ 0008, 0069 and 0086).
As per claim 20, the claimed subject matter that is met by Howard includes:
wherein the one or more dynamic planograms reflect the one or more existing inventory states and positions of the inventory items on the one or more intelligent shelving units, wherein the tracking logic is thereby further configured to automatically and intelligently determine whether a predetermined threshold amount of the one or more inventory items are stocked on the respective intelligent shelving units, and wherein the tracking logic is further configured to track any pricing information for any of the one or more inventory items that have been misplaced on such intelligent shelving units (Howard: ¶¶ 0008, 0069 and 0086).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of United States Patent Application Publication No. 2022/0122493 A1 to Adato et al. (“Adato”).
As per claims 4 and 14, Howard fails to specifically teach and wherein the second proximity region includes a second physical area that is closer to the shelving unit than a first physical area of the first predetermined proximity region. The Examiner provides Adato to teach and disclose this claimed feature.
The claimed subject matter that is met by Adato includes:
wherein the proximity logic is further configured to determine whether a second object within the captured image was detected within a second predetermined proximity region, and wherein the second proximity region includes a second physical area that is closer to the shelving unit than a first physical area of the first predetermined proximity region (Adato: ¶¶ 0124, 0134 and 0164)
Howard teaches a system and method for performing object recognition. Adato teaches a comparable system and method for performing object recognition that was improved in the same way as the claimed invention. Adato offers the embodiment of and wherein the second proximity region includes a second physical area that is closer to the shelving unit than a first physical area of the first predetermined proximity region. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the predetermined regions as disclosed by Adato to the predetermined regions as taught by Howard for the predicted result of improved systems and methods for performing object recognition. No additional findings are seen to be necessary. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of United States Patent Application Publication No. 2019/0220806 A1 to Marques de Moraes et al. (“Marques”).
As per claim 5, Howard fails to specifically teach a cloud computing service server. The Examiner provides Marques to teach and disclose this claimed feature.
The claimed subject matter that is met by Marques includes:
wherein the captured image is further transmitted to a cloud computing service server configured to analyze the first predetermined proximity region (Marques: ¶¶ 0064 and 0095-0101)
Howard teaches system and method for performing object recognition. Marques teaches a comparable system and method for performing object recognition that was improved in the same way as the claimed invention. Marques offers the embodiment of wherein the captured image is further transmitted to a cloud computing service server configured to analyze the first predetermined proximity region. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the cloud computing service server as disclosed by Marques to the system and method for performing object recognition as taught by Howard for the predicted result of improved systems and methods for performing object recognition. No additional findings are seen to be necessary. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of United States Patent Application Publication No. 2013/0284806 A1 to Margalit (“Margalit”) and United States Patent Application Publication No. 2018/0165711 A1 to Montemayor et al. (“Montemayor”).
As per claims 8 and 16, Howard fails to specifically teach a cabinet display top communicatively coupled to the one or more processors and the memory. The Examiner provides Margalit to teach and disclose this claimed feature.
The claimed subject matter that is met by Margalit includes:
a cabinet display top communicatively coupled to the one or more processors and the memory (Margalit: ¶ 0083 and Fig. 19, 1932)
Howard teaches inventory display system and method. Margalit teaches a comparable inventory display system and method that was improved in the same way as the claimed invention. Margalit offers the embodiment of a cabinet display top communicatively coupled to the one or more processors and the memory. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the cabinet display top as disclosed by Margalit to the inventory display system and method as taught by Howard for the predicted result of improved inventory display systems and methods. No additional findings are seen to be necessary. 
Howard and Margalit fail to specifically teach wherein the immersive graphic spans a plurality of the one or more fascia and the cabinet display top. The Examiner provides Montemayor to teach and disclose this claimed feature.
The claimed subject matter that is met by Montemayor includes:
a display top communicatively coupled to the one or more processors and the memory, and wherein the immersive graphic spans a plurality of the one or more fascia and the display top (Montemayor: ¶ 0022, 0029 and 0030 and Fig. 1A)
Howard and Margalit teaches inventory display systems and methods. Montemayor teaches a comparable inventory display system and method that was improved in the same way as the claimed invention. Montemayor offers the embodiment of wherein the immersive graphic spans a plurality of the one or more fascia and the display top. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of displaying on the one or more fascia and display top as disclosed by Montemayor to the displaying steps as taught by Howard and Margalit for the predicted result of improved inventory display systems and methods. No additional findings are seen to be necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627